Citation Nr: 0627887	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  06-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to September 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to a rating in excess of 30 percent for bilateral 
hearing loss.  The veteran perfected a timely appeal of this 
determination to the Board.  The RO subsequently granted an 
increased rating of 40 percent for the veteran's bilateral 
hearing loss, but the veteran has continued his appeal.


FINDING OF FACT

In the most recent VA audiological evaluation of record, the 
veteran had an average puretone threshold hearing level of 
71.25 dB for the right ear, and 87.5 dB for the left ear, and 
speech recognition ability of 68 percent in his right ear and 
60 percent in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
bilateral hearing loss have not been met.  38 C.F.R. §§ 4.85, 
4.86.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
May 2005 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for an increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for an increased rating.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of a January 2006 VA 
audiological examination, private medical records of the 
veteran, a Decision Review Officer informal hearing report, 
and statements by the veteran and his representative.  The 
most recent VA audiological examination was in January 2006, 
and therefore no additional examination is required.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

Increased Rating for Bilateral Hearing Loss

The veteran argues that he is entitled to an increased rating 
for his bilateral hearing loss, which is currently rated 40 
percent disabling.

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The veteran was afforded a VA audiological examination in 
June 2005.  However, at an informal hearing with a Decision 
Review Officer dated in December 2005, it was agreed that the 
veteran would be afforded a new audiological examination 
because the previous one had been given with the veteran's 
hearing aids in.

The veteran was afforded this new VA audiological examination 
in January 2006.  On examination, the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 40, 75, 80, and 90 on the right; and 60, 85, 
100, and 105+ on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 71.25 
dB for the right ear, and 87.5 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and 60 percent in the left ear.

Application of table VI to these scores results in Roman 
numeral designations of 6 and 8 for the right and left ears, 
respectively.  This combination, when applied to table VII, 
results in a 40 percent evaluation for hearing impairment 
under Diagnostic Code 6100.  Thus, an evaluation in excess of 
40 percent for bilateral hearing loss would not be warranted.

Because the veteran's puretone threshold at each of the 
specified four frequencies was 55 decibels or more for his 
left ear, Table VIa may also be applied to determine its 
Roman numeral designation.  Application of Table VIa to the 
veteran's puretone threshold scores results in a Roman 
numeral designation of 8 for the left ear.  Thus, the 
resulting Roman numeral designation is the same whether Table 
VI or Table VIa is applied to the veteran's puretone 
threshold scores.  Because application of either Table 
results in Roman numeral designations of 6 and 8 for the left 
and right ears, a rating in excess of 40 percent for 
bilateral hearing loss is not warranted.

The Board notes that the veteran has submitted private 
audiologic evaluations dated in October 2002 and December 
2003.  However, because the January 2006 VA examination is 
much more recent, the Board finds that it more accurately 
reflects the veteran's current hearing disability.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 40 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board also notes that the veteran is free to submit 
additional evidence in the future to support a claim for an 
increased disability rating, such as a new audiological 
examination report showing that his hearing has gotten worse.


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 40 percent disabling, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


